Order entered February 1, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01398-CV

                 IN THE INTEREST OF C.T.H. AND H.V.H., CHILDREN

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-07021

                                            ORDER
       Before the Court is Jared Zoch’s January 30, 2017 pro se motion to extend time to file

brief. Because the appellate record is not complete, we DENY the motion as premature. See

TEX. R. APP. P. 38.6(a). The thirty-day deadline for filing the brief of appellant begins when

both the clerk’s record and reporter’s record have been filed. See id.




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE